 kIn the. Matter of ALLIS-CHALMERS MANUFACTURING COMPANYandALLIS_CHALMERS WORKERS, DISTRICT 50, UNITED MINEWORKERS OFAMERICA11,Case No.i R-5325.Decided June 9, 1943Mr. Lester Asher,,for the Board. 'Mr. John L. Waddleton,of Milwaukee,Wis., for the Company.Mr. OscarF. Carlstrom,of Aledo, Ill., andMessrs.Joe MarchesiandHugh White,of Springfield,Ill., for District 50.Meyers and Meyers,byMr.Ben Meyers,of Chicago,Ill,, for theC.I:O.Mr. ArthurLe?,'ofcounsel to the Board.,'DEC iSIONANDORDERSTATEMENT OF THE CASE-Upon a petition duly filed by Allis-Chalmers Workers, District, 50,United Mine Workers of America, herein called District 50, allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees,of, Allis-ChalmersManufacturing Com-pany, Springfield,Illinois,herein called the Company,the NationalLabor Relations Board provided for an appropriate hearing upon duenotice beforeMortimerReimer, Trial Examiner.Said hearing washeld at Springfield,Illinois, on,May 10, 1943.'A£ the commencementof the hearing,the Trial Examiner granted a motion of 'Local 120,United Farm 'Equipment'& Metal Workers 'of America,,affiliatedwith the Congress of Industrial Organizations,herein called theC. I. 0., to intervene.The Company,District 50,, and the C. I. Q.,appeared and participated in the hearing, and all parties were affordedfull opportunity to be heard,'to gxamine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the close of thehearing counsel for the C. I. O. moved to. dismiss the petition, anddecision thereon was reserved for the Board.For reasons appearingbelow, the motion is granted.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.50 N. L. R. B., No. 44.306,'1II\. ALLIS-CHALMtERS MANUFACTURING COMPANY307-II:-the Board has' considered.Upon'the entire record in' the case, the board makes the following:.FINDINGS 6F FACTI.,THE BUSINESS OF THE COMPANYAllis-,Chalmers Manufacturing Company is k Delaware corporationand operates nine plants located' in the States of Wisconsin, Pennsyl-vania,Ohio, Illinois,Massachusetts, California, and Indiana.TheIllinois plant of the Company, located at Springfield, Illinois, is theonly plant involved in this proceeding.At the Springfield plant the-Company is engaged 'in the .manufacture, distribution, and sale oftractors and parts, and in the manufacture of war materials.Duringthe year 1942, the Company purchased raw materials, principallyiron, fabricated steel, steel'castings, engines, and electrical equipment,,valued at more than $8,000,000.. Approximately 50 percent of theseraw materialswas shipped to the Springfield plant'from'points out-sidethe State of Illinois.During the same period, the Companysold finished products manufactured at Springfield amounting invalue to over $12,500,000, of which approximately 90 percent repre-sented shipments to points outside the State of.Illinois.The Company admits that at Springfield, Illinois, it is engaged in,commerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAllis-ChalmersWorkers, District 50, United 'MineWorkers ofAmerica, is a labor organization admitting to membership employeesof the, Company.Local 120, United Farm Equipment & Metal Workers of America,affiliated with the Congress of Industrial Organizations, is a labor'organization admitting to membership employees of the Company.'III.At a consent election conducted by the Board on June 5, 1942,among employees, of the Company's Springfield Plant, the C. 1.0.,receiied a substantial majority of all votes cast.On June 24, 1942,the Company and the C. I. 0. executed a written agreement entitled-"Extension of Agreement" in which they agreed that the collectivebargaining agreement which-theretofore had been in effect between'United Farm Equipment&'MetalWorkers of America was,formerly known,succes-sively, as Farm Equipment Organizing Committee-'C I 0 and United Farm EquipmentWorkers of America-C.I.O.The present,name was adopted in September 1942. 308DECISIONS OF NATIONAL LABOR RELATIONSBOARD--tended, and remain the agreement between the, Company.and the,C. I. O. until such time as a hiew 1942-1943 agreement was negotiatedand executed by the,parties.The agreement also, stipulated that, theflew contract when signed was) to be retroactive to, April 15, 1942.One of the primary purposes of the extension agreement was to con-tinue the grievance procedure that had been established under,theformer 'cont'ract during, the period of negotiations. for a new. contract-to replace the old.Thereafter, and during the next several weeks the C. I. O: and theCompany met on eight occasions'in bargaining conferences.Duringthis period, the parties reached an accord on certain local issueswhich affected the Company's Springfield plant alone. ' Oh otherbasic issues such as wages, union'security, vacations; and seniority,which they Company considered should be, governed by a uniformpolicylapplicable to all its plants, the parties were unable to come toan agreement.The same basic issues had been raised in negotiationsbetween. the Company and labor organizations affiliated. with theCongress of Industrial Organizations at' four other plants of' theCompany, and had been presented for determination to the NationalWar Labor Board. On or about July 31, 1942, after an impasse innegotiations had been reached, the'Company and the C. I. O. adopteda proposal made by.a United States Department of Labor'conciliator`who had been called in to assist in'the negotiations, and' agreed ripwriting, to suspend' negotiations pending the decision of theWarLabor Board in the certified case -involving four` other plants of theCompany, and''to accept in principle the rulings of the War Labor_Board on the contested issues.:,' Inasmuch. as the points in disputewere already at. issue, in the pending War L A4 Board proceeding;the parties considered it unnecessary to have the Springfield case alsocertified to that Board. It appears that the C. I. O. consulted iviththe director of, the United States Conciliation Service'on this `point2Prior to the consent election of June 5, 1542; theA. C S. Employees ProtectiveGroup''had been the certified collective bargaining 'representative for employees of the Company'The agreement was in the form of a letter,,dated July 31, 1942, written by the Com_-pany to theC. I. O.,'accepted by the latter,and reading as,follows .This will confirm the agreement we reached last night with your Bargaining Com-mittee through the efforts of Mr. J. J. Vincent, U. S Department ot'LLbor Conciliator..This agreement is to the effect that inasmuch as the major points at issue, consistingof the demands for a Closed Shop,Check-off.GeneralWageIncrease,IncreasedVacation,Ten. Cent(10¢)Per Hour Night Differential,Plant-Wide Seniority, etcare now being`considered by a panel oftheWarLabor Board at Washington onbehalf ofthe CI.0 Unions atotherAllis-Chalmers Plants, it is agreed that contractnegotiations between your organisation and the Company be suspended until the'War Labor Board.has issued its ruling upon the points involved.Negotiations areto be, resumed immediately thereafter.It is agreed.that the ruling.of the War /Labor Board at Washington upon the issuesInvolved at the Springfield Plant, will, be acceptedin principle by both theCompany-and' the Union at Springfield, ALLIS-CHALMERS MANUFACTURING COMPANY309and was advised by the latter that in view, of the agreement to abideby the results of the certified case, it was unnecessary and undesirablethat an additional case be certified to the War Labor Board.OnJuly 30, 1942, both-the C. I. O. and the Company contemplated anearly decision by the War Labor Board.However, through no faultof the parties, delay was experienced.On December 11, 1942, the War Labor Board issued an interimDirective Order granting the employees in the four other companyplants certain wage increases and approving a vacation with pay plan.On December 17,1942, after the C. 1. 0. and the Company had obtainedthe approval of the War Labor Board, the awards in the certifiedcase were made applicable to the employees at Springfield, the wageincreases being made retroactive to April 15, 1942.However, in viewof the fact that the interim Directive Order did not dispose of anumber of other basic issues, such as those relating to union security,lay-offs, and seniority, the C. I. O. and the Company continued to holdthe execution of a new contract in abeyance pending the issuance ofthe final Directive Order. In the meantime, as had been their practicein the past, the'C. I. O. and the Company continued to meet at leastonce a month, usually more often, to discuss grievances and other mat-ters pertaining to their collective bargaining relationship under theOn March 1, 1943, while the C. I. O. and the Company were stillawaiting the issuance of the War Labor Board's final Directive Orderin the certified case, District 50 filed its petition in the instant pro-ceeding, alleging,inter alia,that a question had arisen concerning therepresentation of employees at the Company's Springfield plant inthat no contract was in existence at the Company's Springfield plant,and in that employees had signified their desire to be represented byDistrict 50, and the Company had refused to bargain collectively.''On March 3, 1943, District 50 in a letter to the Company advised thata majority of the employees at the Company's Springfield plant haddesignated District 50 as their collective bargaining representative,warned that any contract negotiated with the C. I. O. would be "nulland void," and notified the Company that a petition for investigationand certification' had been filed with the Board.The Company ac-knowledged this letter on March 10, 1943, stating that the C. I. O. hadbeen certified as the collective bargaining representative as a resultof the consent election on June 5, 1942,,and that the Company wouldcontinue to bargain with the C. I. O. until otherwise directed by theBoard or until a superseding certification was made by the Board.Of the authorization cards submitted by Distiict Z O in support of its iepresentationclaim,only 16 were dated prior to MIaich 1, 1943 In all, Distuct 50 presented approxi-mately 503 authorization cards bearing apparentlygenuine signaturesof employees onthe Company pay roll of Maich 15, 1943, which contained 1,753navies.536105-44--21 f310 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 50 wrote the Company again on March 17, 1943, stating thatitwould protest any agreement that the Company would -"negotiateand sign"'with the C. I. O..Thereafter, on April 2, 1943, the War Labor Board issued its finalDirective Order, disposing of all remaining issues in the certified-case,An providing, among other things, that the termination date of thenew contracts was to be April 15, 1944. Shortly following the issu-'ance of the final Directive Order, the Company and the C. I. 0. met,and, in accordance with their prior written understanding, executeda new contract embodying therein the rulings and principles of theinterim, and final Directive Orders on all contested basic issues.Thenew contract, dated May 4, 1943, was made for a term expiring April15, 1944, the termination date which was fixed in the final DirectiveOrder of the War Labor Board.'Upon the foregoing facts, the C. I. O. urges that, in the interest ofstability, the contractual relationship between the C. I. O. and theCompany, initially established by the extension agreement of June24; 1942, supplemented by the agreement of July 31, 1942, and finallyreflected by the current agreement of May 4,1943,-embodying the termsand conditions which the parties by their earlier agreement of, July1942, had bound themselves to accept, and which will remainoperative until April 15, 1944, constitutes an effective bar to a presentdetermination of 'representatives.District 50, on the other hand,contends that the extension agreement may not be considered a barbecause it was intended at most to cover the period from April 15,1942, to April 15, 1943, and that the May 1943 contract may not beconsidered a bar because it was not executed until after District 50had biven notice of its representation claim and instituted the present'proceeding.Although the extension agreement of June 21, 1942, indicates on itsface that the parties originally contemplated that the new contractwould cover a period of approximately 1 year in 1942-1943, it wassubsequently modified by the agreement of July 31, 1942, wherein,as a result of the Company's insistence upon uniformity among itsplants on basic provisions, the parties agreed to abide by the determi-nation of the War Labor Board in the case then pending.before it. Im-plicit in this agreement was the understanding that whatever contractterm was fixed by the War Labor Board in the certified case wouldapply at the Springfield plant to the same extent as if the Springfield.matter had also been certified to the War Labor Board.Under these,circumstances, we are of the opinion that the,provision in the WarLabor Board Directive Order fixing April 15, 1944, as the termination5In view of the petition filed by District 50, the May 4, 1943, agreement contained aprovisionmaking it subject to any action that might be taken by the Board in thisproceeding. ALLIS-CHALMERS MANUFACTURING COMPANY311date of the new contract must be given the same finality in the case ofthe Springfield plant as in the cases which were directly before theWar Labor Board.While we have frequently held that a contract executed with knowl-edge of conflicting claims to representation is no bar to an investigationof representatives, the facts in this case do not warrant an applicationof that principle to the contract of May 4, 1943.The contract bearingthat date was executed pursuant to and in performance of the agree-ment which had been entered into between the parties on July 31, 1942,when there were no conflicting claims concerning representation andthe majority status of the C. I. O. was unchallenged.The contract ofMay 4, 1943, formalized rather than created the obligations which,l,depending on the Directive Order of the War Labor Board, the partieshad agreed on July 31, 1942, to assume. It did not extend the termof the existing contractual relationship; it merely restated it.Theterm of the contract was established by the Directive of the War LaborBoard to which the parties had earlier agreed to adhere 6We view the, extension agreement of June 24, 1942, the agreementof July 31, 1942, the Directive Order of April 2, 1943, and the resultantagreement of May 4, 1943, as integrated parts of a single developmentevidencing an uninterrupted and stabilized contractual relationshipwhich began on June 24, 1942, and is to extend until April 15, 1944.We are not unmindful of the fact that almost a year has now elapsedsince the Company and the C. I. O. entered into their contractual rela-tionship, and that if the existing contract is held a bar it will postponefurther the period of time in which a determination of representativescan be had.Where we are presented with the question whether toorder an election for choice of representatives in the presence of acollective bargaining contract, we find it necessary to weigh and resolvethe conflicting interests in maintaining the stability of contractualrelationships previously established and in protecting the right of themajority of employees to a collective bargaining representative of theirown choice.,In the instant case when the Company and the C. I. O.agreed in effect to submit their differences to arbitration through theprocesses of the War Labor Board there was no conflicting claim ofrepresentation. 'At that time, the parties did not contemplate a delayof 8 months before issuance of a Directive Order; and even if such adelay might reasonably have been anticipated, the parties were justifiedin assuming that, in accordance with their prior understanding, thecontract reached on the basis of the Directive Order would not be,disturbed until it had been in force for a reasonable length of time.6 Cf.Matter of Hatfield Wire & Cable CompanyandInternationalBrotherhood ofElectricalWorkei s, A. F of L,30 N L R B 360'Cf.Matter of Mill B Inc,et al.andInteenataonalWoodworkers of America, Local116, C. 1.0 , 40 N. L. R. B. 346. -312DECISIONS OFt NATIONAL LABOR RELATIONS BOARDUnder the,circumstances of this case Ave are of the opinion that it wouldnot effectuate the policies of,the Act to order an election at the presenttime.Such an election might serve to negate the proceedings of theWar Labor Board, require new proceedings before that Board, andcreate uncertainty and unsettled bargaining conditions for an addi-tional indeterminate period.From the standpoint of stable labor rela-tions, it, is undesirable to penalize a certified bargaining representativefor unavoidable delays consequent upon its voluntary acceptance oforderly procedures established by governmental authority for theadjustment of differences with an employer..To charge a certified bar-gaining representative with'such delays would have the effect of dis-couraging resort to such orderly procedures and promoting industrialstrife and unrest which, the Act was designed to avoid.Upon the entire record in this case we find that the existing con-tractual relationship between the Company and the C. I. 0., expiringApril 15, 1944, constitutes a bar to a determination of representativesat this time.Accordingly, we shall dismiss the petition of District 50.This dismissal, however, shall not prejudice the right of District 50to file a new petition at a reasonable time before the expiration of the,existing contract:IORDERUpon the basis of the foregoing findings of fact and upon the entireTecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Allis-Chalmers Manufacturing Company, Springfield,Illinois, filed by Allis Chalmers Workers, District 50, United MineWorkers of America, be, and,it hereby is, dismissed.